             Case 1:20-cv-00330-RP Document 31 Filed 05/06/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 DGG GROUP, LLC,                                     §
                          Plaintiff                  §
 v.                                                  §
                                                     §
 LOCKHART FINE FOODS, LLC,                           §           CIVIL NO. A-20-CV-330-RP
                 Defendant                           §


                                               ORDER

      Before the Court is Defendant’s Motion for Protective Order and to Quash Third-Party Subpoena (Dkt.

No. 27), filed on April 27, 2020. On April 28, 2020, the District Court referred the Motion to the

undersigned Magistrate Judge for resolution pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil

Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United States District Court for the

Western District of Texas.

      The parties have notified the Court that the Motion is now moot. Accordingly, the Court HEREBY

DISMISSES as MOOT Defendant’s Motion for Protective Order and to Quash Third-Party Subpoena

(Dkt. No. 27).

      SIGNED on May 6, 2020.




                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
